     Case: 1:20-cv-00734 Document #: 29 Filed: 09/17/20 Page 1 of 7 PageID #:154




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

RYAN THOMAS, et al.,                             )
                                                 )
                        Plaintiffs,              )
                                                 )        No. 20 CV 734
        v.                                       )        Honorable Judge Mary M. Rowland
                                                 )
ILLINOIS STATE POLICE, et al.,                   )
                                                 )
                        Defendants.              )

          DEFENDANTS’ MOTION TO REASSIGN BASED ON RELATEDNESS

        Defendants, Illinois State Police, Brendan Kelly, and Jessica Trame, by their attorney

Kwame Raoul, Illinois Attorney General, hereby move pursuant to Local Rule 40.4 for

reassignment of the recently filed case Bradley et al. v. Kelly et al., No. 20-CV-4270 (N.D. Ill. J.

Guzman) (“Bradley”) to Judge Mary M. Rowland, and in support thereof state as follows:

                                           BACKGROUND

        Plaintiffs Thomas, Lazic, and Singleton (the “Individual Plaintiffs”) filed the instant

lawsuit on June 10, 2020,1 alleging that their Second and Fourteenth Amendment rights were

violated when Defendants failed to issue them Firearm Owners Identification Cards (“FOID

cards”) and/or concealed carry licenses (“CCLs”). The Illinois State Rifle Association (“ISRA”)

and the Second Amendment Foundation, Inc. (“SAF”) seek to act as Organizational Plaintiffs in

the case on the grounds that the Individual Plaintiffs and other unidentified members of ISRA and

SAF have allegedly been wrongly deprived of their FOID cards and CCLs by Defendants.




1
  Individual Plaintiffs Thomas and Lazic, along with Organizational Plaintiffs, initially filed the instant
lawsuit on January 31, 2020; however, the Complaint was amended on June 10, 2020 to add Singleton as
an individual plaintiff. The claims otherwise remained the same.

                                                     1
    Case: 1:20-cv-00734 Document #: 29 Filed: 09/17/20 Page 2 of 7 PageID #:155




       On July 20, 2020, the attorneys of record in the Thomas case filed a new, separate

Complaint (the “Bradley Complaint”) on behalf of the same two Organizational Plaintiffs and four

new Individual Plaintiffs. See Exhibit A (Complaint, Bradley et al. v. Kelly et al., No. 20-CV-4270

(N.D. Ill.)). The Bradley Complaint alleges that the Individual Plaintiffs’ Second and Fourteenth

Amendment rights were violated when Defendants Brendan Kelley and Jessica Trame failed to

issue them FOID cards. As in the Thomas case, the Organizational Plaintiffs in Bradley assert that

they have standing because the Individual Plaintiffs and other unnamed members of ISRA and

SAF have been wrongly deprived of their FOID cards by the Defendants. The Bradley case was

assigned to Judge Ronald A. Guzman; counsel has appeared for the Defendants, and a motion to

dismiss was filed on September 17, 2020.

       The claims asserted by both the Individual Plaintiffs and the Organizational Plaintiffs are

identical as between the Thomas and Bradley cases. As such, Defendants respectfully request that

Bradley et al. v. Kelly et al. be reassigned to Judge Mary M. Rowland pursuant to Local Rule 40.4.

                                          ARGUMENT

       Northern District of Illinois Local Rule 40.4 allows for a later-filed civil case to be

reassigned if it is related to a previously filed civil case where certain conditions are met.

Specifically, two cases may be related if one or more of the following is true: (1) the cases involve

the same property; (2) the cases involve some of the same issues of fact or law; (3) the cases grow

out of the same transaction or occurrence; or (4) in class action suits, one or more of the classes

involved in the cases is or are the same. LR 40.4(a). Here, as noted above, the allegations set forth

in each of the two Complaints at issue are identical. The cases involve the same issues of law and

very limited variations in fact. As such, reassignment of the later-filed Bradley case is proper and

would promote judicial economy.



                                                 2
    Case: 1:20-cv-00734 Document #: 29 Filed: 09/17/20 Page 3 of 7 PageID #:156




   I.       THE THOMAS AND BRADLEY CASES ARE RELATED.

         In this instance, the Thomas and Bradley cases were brought by the same lawyers and on

behalf of the same two Organizational Plaintiffs. These Organizational Plaintiffs assert standing

on an identical basis in each of the two cases, and while it is true that the Individual Plaintiffs

named in each case are different, the allegations set forth by the Individual Plaintiffs are

functionally identical. As such, resolution of the claims and defenses set forth in either case would

require a determination of the legality of the same defendants’ actions under the same statutes

and/or regulations. See, e.g., Murry v. America’s Mortgage Banc, Inc., No. 03-c-5811, 2003 WL

407010, at *2 (N.D. Ill. Mar. 1, 2004) (cases are related where resolution “require[s] a

determination of the legality of the same defendants’ actions under the same statutes and

regulations”). There is one difference between the two cases – specifically, one of the Individual

Plaintiffs in Thomas alleges that he was improperly denied a CCL, while there are no allegations

regarding CCLs made in Bradley – but it is not fatal to Defendants’ assertion that the two cases

are related. Local Rule 40.4(a) “does not require exact congruence in facts and issues between two

cases in order for them to be related.” Helferich Patent Licensing, LLC v. N.Y. Times Co., No.

1:10-cv-4387, 2012 WL 1368193 at *2 (N. D. Ill. Apr. 19, 2012). Rather, the relevant inquiry is

whether there exists a substantial overlap between the main issues of fact and law in the two cases,

an inquiry which, for the reasons discussed above, can be firmly answered in the affirmative.

   II.      ALL CONDITIONS FOR REASSIGNMENT HAVE BEEN MET.

         Once a determination has been made that two cases are related, the inquiry then becomes

governed by Local Rule 40.4(b). That Rule states that when two cases are related, the later-filed

case may be reassigned to the judge assigned to the earlier-filed case if: (1) both cases are pending

in this court; (2) the reassignment is likely to “result in a substantial saving of judicial time and



                                                 3
    Case: 1:20-cv-00734 Document #: 29 Filed: 09/17/20 Page 4 of 7 PageID #:157




effort”; (3) “the earlier case has not progressed to the point where designating a later filed case as

related would be likely to delay the proceedings in the earlier case substantially”; and, (4) “the

cases are susceptible of disposition in a single proceeding.” LR 40.4(b).

         Here, the first condition is satisfied as both cases are pending in the Northern District of

Illinois, Eastern Division. The second condition is also satisfied as reassignment will likely save

substantial judicial time and effort. As noted above, both cases require the Court to evaluate the

same questions of law under substantially similar sets of facts. Moreover, the legal issues

pertaining to the Second Amendment that are raised in both cases are complex and of extreme

importance. It is therefore likely that significant judicial attention will be required to resolve these

claims; however, it is unnecessary that two judges expend time and energy considering what are

essentially identical claims. See Murry, 2004 WL 407010, at *2 (noting that substantial judicial

time and resources will be saved if one judge rules on dispositive motions). Furthermore,

reassignment of the Bradley case to this Court will avoid potentially inconsistent rulings. See Smith

v. Check-N-Go of Illinois, Inc., 200 F.3d 511, 513 n* (7th Cir. 1999) (criticizing Northern District

of Illinois for not consolidating cases with substantial overlap to a single judge). Finally, any

discovery in the cases will overlap. As such, “[b]ecause common legal issues must be resolved and

discovery is likely to overlap, substantial savings in judicial time and effort will be gained and

wasteful duplication will be avoided by having one judge handle both cases.” Pochert v. Blatt,

Hasenmiller, Leibsker & Moore, LLC, No. 11-C-2440, 2011 WL 4007731 at *3 (N.D. Ill. Sep. 9,

2011).

   Reassignment of Bradley will not cause any delay in Thomas; the third condition for

reassignment is thus also met. Thomas is still at the pleading stage and Defendants recently filed

their motion to dismiss on August 24, 2020. [ECF No. 26.] No discovery has been conducted at



                                                   4
    Case: 1:20-cv-00734 Document #: 29 Filed: 09/17/20 Page 5 of 7 PageID #:158




this point. Thus, reassignment at this stage would serve to save time, as no duplicative discovery

would be conducted. As to the fourth and final condition, the Bradley and Thomas cases are

substantially similar both as to law and facts and thus are susceptible to disposition in a single

proceeding given the overlapping legal issues. See, e.g., Freeman v. Bogusiewiz, No. 03-C-2908,

2004 WL 1879045 at *2 (N.D. Ill. Aug. 11, 2004) (“The facts and issues in both cases are similar

in nature and can be handled more efficiently in one proceeding.”).

       The fact that each lawsuit has different Individual Plaintiffs does not negate this

proposition, as reassignment for relatedness pursuant to Local Rule 40.4 is not synonymous with

consolidation under Federal Rule of Civil Procedure 42. See Peery v. Chicago Housing Authority,

No. 13-cv-5819, 2013 WL 5408860 at *2 (N.D. Ill. Sept. 26, 2013) (“LR 40.4 does not require

that the cases can or should be consolidated nor does reassignment necessarily lead to

consolidation for all purposes.”) (citation omitted); see also Helferich, 2012 WL 1368193 at *3

(“[R]eassignment does not even require the [c]ases to be disposed of at the same time; they merely

need to be susceptible to disposition at the same time.”). Rather, the relevant inquiry is whether a

central dispositive issue exists which is susceptible to disposition in a single proceeding. “The fact

that either case may require other issues, such as evaluating the individual damages of the

plaintiffs, to be resolved separately does not negate” the appropriateness of reassignment in cases

where the core issues are virtually identical. Peery, 2013 WL 5408860 at *2. As discussed above,

this is undoubtedly a situation in which the two cases in question possess virtually identical core

issues. Consequently, all conditions for reassignment have been satisfied, and the Bradley case

should be reassigned to this Court.




                                                  5
    Case: 1:20-cv-00734 Document #: 29 Filed: 09/17/20 Page 6 of 7 PageID #:159




                                        CONCLUSION

       WHEREFORE, for these reasons, Defendants respectfully request that this Court enter an

order finding that the cases are related within the meaning of Local Rule 40.4 and forward that

finding to the Executive Committee together with a request that the Committee reassign Bradley

et al. v. Kelly et al., No. 0-cv-4270 (N.D. Ill. J. Guzman) to Judge Rowland.



Dated: September 17, 2020

                                                     Respectfully Submitted,


KWAME RAOUL                                            /s/ Amanda L. Kozar
Attorney General of Illinois                         AMANDA L. KOZAR
                                                     Assistant Attorney General
                                                     Office of the Illinois Attorney General
                                                     100 West Randolph Street, 13th Floor
                                                     Chicago, Illinois 60601
                                                     (312) 814-6534
                                                     AKozar@atg.state.il.us




                                                6
    Case: 1:20-cv-00734 Document #: 29 Filed: 09/17/20 Page 7 of 7 PageID #:160




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on September 17, 2020, she electronically filed the foregoing
document with the Clerk of the Court for the Northern District of Illinois by using the CM/ECF
system. All participants in the case are registered CM/ECF users who will be served by the
CM/ECF system.




                                                     Respectfully Submitted,

                                                     /s/ Amanda L. Kozar
                                                     AMANDA L. KOZAR




                                                7
